UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6954



DAVID ATKINS, JR.,

                                              Plaintiff - Appellant,

          versus


CORRECTIONAL OFFICER DAY; LIEUTENANT BARKER,
Correctional Officer; CORRECTIONAL OFFICER
SCROGINS; NURSE SALMON; JANE DOE, Nurse,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-1699-AM)


Submitted:   October 17, 2001          Decided:     November 20, 2001


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Atkins, Jr., Appellant Pro Se. Mark Charles Nanavati,
SINNOTT, NUCKOLS & LOGAN, P.C., Midlothian, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Atkins, Jr., appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    Atkins v. Day, No. CA-00-1699-AM (E.D. Va.

filed May 8, 2001; entered May 10, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2